Citation Nr: 1443952
Decision Date: 10/02/14	Archive Date: 10/23/14

Citation Nr: 1443952	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  07-00 959	)	DATE OCT 02 2014
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to compensable evaluation for residuals of a left eye laceration.

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to August 1971, and on active duty for training (ACDUTRA) from April 1972 to September 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2004 and June 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In February 2013, the Board issued a decision which denied entitlement to compensable evaluation for residuals of a left eye laceration, and entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.  The Veteran appealed this portion of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a March 2014 Joint Motion for Remand (Joint Motion), the Court remanded the appeal for additional development and consideration. 


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2013).  Here, the Court partially remanded the Board's February 2013 decision based on the Joint Motion.  Accordingly, in order to prevent prejudice to the Veteran, the portion of the Board's February 2013 decision which addressed the issues of entitlement to compensable evaluation for residuals of a left eye laceration; and entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II, must be vacated.  A new decision concerning these two issues will be entered as if the February 2013 decision by the Board had never been issued.



	(CONTINUED ON NEXT PAGE)

REMAND

The Court's March 2014 Order remanded this matter to the Board for compliance with the March 2014 Joint Motion.  The Joint Motion found that VA had violated its duty to assist because the VA examinations addressing the severity of the Veteran's service-connected residuals of a left eye laceration and diabetes mellitus, type II, were inadequate.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the Joint Motion indicated that the Veteran's June 2011 VA examination for diabetes mellitus, type II, "failed to address whether Appellant's [diabetes mellitus,] type II required regulation of his occupational and recreational activities."  The Joint Motion also indicated that the June 2011 examination for scars "failed to address whether Appellant's scar, from his eye laceration, is elevated or depressed on palpation."

Under these circumstances, the Veteran must be scheduled for the appropriate examinations to ascertain the current severity of his residuals of a left eye laceration and diabetes mellitus, type II.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Additionally, given the passage of time, the RO, with the assistance of the Veteran, must also attempt to obtain the Veteran's updated treatment records related to these disorders.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his service-connected residuals of a left eye laceration and diabetes mellitus, type II, since July 2011.  Regardless of his response, the RO must attempt to obtain updated VA treatment records, since July 2011, from the VA medical center in Iowa City, Iowa.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected residuals of a left eye laceration.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessment of his residuals of a left eye laceration.  For any scar found, the examiner must identify the length and width of scar, whether it is elevated or depressed on palpation, whether it is adherent to underlying tissue, and whether it is manifested by hypo- or hyper-pigmented skin in an area exceeding six square inches (29 square centimeters); abnormal skin texture in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; whether it is unstable or painful; disfiguring; the skin is indurated and inflexible in an area exceeding six square inches; and results in associated muscle or nerve injury.  

3.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected diabetes mellitus, type II.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessment of the Veteran's diabetes mellitus, type II.  The examiner must specifically indicate whether the Veteran's service-connected diabetes mellitus, type II results in or requires each of the following: insulin; restricted diet; regulation of occupational and recreational activities for its control; episodes of ketoacidosis or hypoglycemia reactions requiring one or two hospitalizations a year or twice monthly visits to a diabetic care provider.  All complications of the Veteran's service-connected diabetes mellitus, type II, must be reported, along with their symptoms.  

4.   The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



Citation Nr: 1443952	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  07-00 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to compensable evaluation for residuals of a left eye laceration.

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to August 1971, and on active duty for training (ACDUTRA) from April 1972 to September 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2004 and June 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In February 2013, the Board issued a decision which denied entitlement to compensable evaluation for residuals of a left eye laceration, and entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.  The Veteran appealed this portion of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a March 2014 Joint Motion for Remand (Joint Motion), the Court remanded the appeal for additional development and consideration. 


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2013).  Here, the Court partially remanded the Board's February 2013 decision based on the Joint Motion.  Accordingly, in order to prevent prejudice to the Veteran, the portion of the Board's February 2013 decision which addressed the issues of entitlement to compensable evaluation for residuals of a left eye laceration; and entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II, must be vacated.  A new decision concerning these two issues will be entered as if the February 2013 decision by the Board had never been issued.



	(CONTINUED ON NEXT PAGE)

REMAND

The Court's March 2014 Order remanded this matter to the Board for compliance with the March 2014 Joint Motion.  The Joint Motion found that VA had violated its duty to assist because the VA examinations addressing the severity of the Veteran's service-connected residuals of a left eye laceration and diabetes mellitus, type II, were inadequate.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the Joint Motion indicated that the Veteran's June 2011 VA examination for diabetes mellitus, type II, "failed to address whether Appellant's [diabetes mellitus,] type II required regulation of his occupational and recreational activities."  The Joint Motion also indicated that the June 2011 examination for scars "failed to address whether Appellant's scar, from his eye laceration, is elevated or depressed on palpation."

Under these circumstances, the Veteran must be scheduled for the appropriate examinations to ascertain the current severity of his residuals of a left eye laceration and diabetes mellitus, type II.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Additionally, given the passage of time, the RO, with the assistance of the Veteran, must also attempt to obtain the Veteran's updated treatment records related to these disorders.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his service-connected residuals of a left eye laceration and diabetes mellitus, type II, since July 2011.  Regardless of his response, the RO must attempt to obtain updated VA treatment records, since July 2011, from the VA medical center in Iowa City, Iowa.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected residuals of a left eye laceration.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessment of his residuals of a left eye laceration.  For any scar found, the examiner must identify the length and width of scar, whether it is elevated or depressed on palpation, whether it is adherent to underlying tissue, and whether it is manifested by hypo- or hyper-pigmented skin in an area exceeding six square inches (29 square centimeters); abnormal skin texture in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; whether it is unstable or painful; disfiguring; the skin is indurated and inflexible in an area exceeding six square inches; and results in associated muscle or nerve injury.  

3.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected diabetes mellitus, type II.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessment of the Veteran's diabetes mellitus, type II.  The examiner must specifically indicate whether the Veteran's service-connected diabetes mellitus, type II results in or requires each of the following: insulin; restricted diet; regulation of occupational and recreational activities for its control; episodes of ketoacidosis or hypoglycemia reactions requiring one or two hospitalizations a year or twice monthly visits to a diabetic care provider.  All complications of the Veteran's service-connected diabetes mellitus, type II, must be reported, along with their symptoms.  

4.   The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



Citation Nr: 1306051	
Decision Date: 02/21/13    Archive Date: 02/27/13

DOCKET NO.  07-00 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, to include as due to inservice herbicide exposure.

2.  Entitlement to a compensable evaluation for residuals of a left eye laceration.

3.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1971, and on active duty for training (ACDUTRA) from April 1972 to September 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2004 and June 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board has recharacterized the service connection issue on appeal as entitlement to service connection for chronic fatigue syndrome.  This action is meant to clarify that the issue on appeal concerns solely whether the Veteran has a separate chronic fatigue disability related to his military service.  To the extent that he may experience situational fatigue as a symptom of one of his service-connected disabilities, fatigue is service-connected as a manifestation of the underlying disorder.


FINDINGS OF FACT

1.  The Veteran does not have chronic fatigue syndrome.

2.  The Veteran's residuals of a left eye laceration are manifested by a linear scar, from surgical closure, measuring 1.9 centimeters (cm.) long by .2 cm. in width, which is the same color, if not darker, and with the same texture as the surrounding skin, and without tenderness, ulceration or adhesions. 

3.  Since the initial grant of service connection, the Veteran's diabetes mellitus, type II, has required treatment with insulin and a restricted diet, without any regulation of activities.

4.  The Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The criteria for an initial compensable evaluation for residuals of a left eye laceration have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).  

3.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).

4.  The criteria for entitlement to a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As for the Veteran's claim seeking an increased initial evaluation for diabetes mellitus, type II, this issue arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this issue.  

As for the remaining issues, the RO's December 2003, December 2004, March 2006, May 2007, and May 2011 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the March 2006 and May 2007 letters provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  The Veteran's claims were subsequently readjudicated in a September 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant notification followed by readjudication of the claim is sufficient to cure a timing defect).  Accordingly, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  

The RO has obtained all of the Veteran's available service treatment records and identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Most recently, the Veteran was provided with VA general physical, diabetes mellitus, and chronic fatigue syndrome examinations in June 2011.  The VA examinations were performed by a VA examiner that had reviewed the Veteran's claims file, the history of the condition with the Veteran, examined the Veteran, and included rationales for the conclusions reached.  The Board finds these examinations adequate for adjudication of the issues on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has not claimed that any of these examinations were inadequate.  

In May 2011, the Board remanded this matter directing the RO to obtain the Veteran's updated treatment records; to schedule the Veteran for new VA examinations to determine the severity of his left eye and diabetes mellitus, type II, and to determine the effect of his service-connected disabilities on his ability to obtain and retain gainful employment.  In May 2011, the RO sent the Veteran correspondence asking that he identify any additional medical care providers that he had seen for the disabilities on appeal.  That same month, the RO obtained the Veteran's updated treatment records from the VA Medical Center in Iowa City, Iowa.  Finally, as noted above, the Veteran was provided with VA general physical, diabetes mellitus, and chronic fatigue syndrome examinations in June 2011.   Accordingly, the directives of the Board's May 2011 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

I.  Service Connection for Chronic Fatigue Syndrome

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran is seeking service connection for chronic fatigue syndrome.  He attributes this disorder to his inservice exposure to herbicide agents, such as Agent Orange.  While the Veteran is shown to have served in the Republic of Vietnam, and is thereby presumed to have been exposure to an herbicide agent, presumptive service connection based upon this exposure is not warranted for chronic fatigue syndrome. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e); see Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41442-41449, 57586-57589 (1996).  Direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Veteran's service treatment records are silent for complaints of fatigue or any diagnosis of a chronic fatigue disability.  Post service treatment records show complaints of fatigue beginning in 2003.  A May 2003 private treatment report noted the Veteran's complaints of decreased energy, dizziness, and chills.  The report concluded with an impression of bronchitis.  An October 2003 private treatment report noted an assessment of fatigue, which "may be secondary to sleep apnea."  The report also noted that the Veteran's initial work up for fatigue led to the diagnosis of diabetes mellitus, type II.  The examiner indicated that he did not think the Veteran's fatigue was due to his breathing problems and it "[m]ay just be taking him some time to feel increase in energy with how out of control his diabetes was this was found."  A January 2004 private treatment report noted the Veteran's complaints of feeling tired and fatigued.  The physician noted that this condition came on fairly rapidly over the past year, and that it was initially thought to be secondary to his diabetes mellitus, which was uncontrolled when first diagnosed.  

A March 2004 private treatment report noted the Veteran's complaints of fatigue.  The examining physician concluded that the medical findings do not meet the criteria for a diagnosis of fibromyalgia or chronic fatigue syndrome.  The report noted that the Veteran was strongly advised to quit smoking, and was told that this was probably the most beneficial action that he could do to improve his symptoms.

A February 2005 private medical record indicated that the Veteran was receiving supplemental oxygen with a continuous positive airway pressure (CPAP) machine for sleep apnea.

A November 2005 private treatment letter noted the physician's opinion that the Veteran was permanently disabled secondary to his severe neuropathic pain and fatigue related to his PTSD, diabetes mellitus, and chronic obstructive pulmonary disorder.

A May 2006 VA treatment report concluded with an assessment of fatigue.  The VA physician noted that no organic cause for the Veteran's fatigue could be identified, and that the increase in fatigue could be secondary to psychiatric reasons, including posttraumatic stress disorder (PTSD).  

A May 2009 VA treatment report noted the Veteran's complaints of increasing levels of fatigue.  The VA physician noted that this was likely due to deconditioning, obstructive sleep apnea, and numerous sedating medications.  

In June 2011, a VA examination for chronic fatigue syndrome was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed, and the examination report included a summary of the Veteran's pertinent medical history.  The Veteran reported that he uses a CPAP machine to sleep, and that he experienced severe fatigue after not taking the CPAP machine with him on a camping trip.  Following a physical examination, the VA examiner diagnosed the Veteran with situational fatigue based on all of his medical conditions and medications.  The VA examiner opined that the Veteran does not have chronic fatigue syndrome.  In support of this conclusion, the VA examiner noted that when an individual has been diagnosed with medical metabolic conditions, such as diabetes, chronic fatigue syndrome is not a diagnosable condition.  The VA examiner further noted that when an individual carries psychiatric diagnoses, such as depression, chronic fatigue syndrome is not a diagnosable condition.  Finally, the VA examiner noted that when an individual carries an anatomic/physiologic condition, such as sleep apnea treated with CPAP, chronic fatigue syndrome is not a diagnosable condition.  The VA examiner noted that chronic fatigue syndrome is a syndrome of symptoms, mostly excessive tiredness, and is considered after ruling out most likely causes, of which the Veteran has at least three conditions excluding chronic fatigue syndrome.

After a longitudinal review of the record, the Board concludes that the Veteran does not currently have chronic fatigue syndrome.  This conclusion was reached by both his private rheumatologist in March 2004 and the VA examiner in June 2011.

The Board acknowledges that the Veteran experiences situational fatigue at times.  This type of fatigue, however, is a symptom of an underlying medical condition; and not a condition in and of itself.  To the extent the Veteran experiences situation fatigue caused by a service-connected disability, service connection has already been established.   

The preponderance of the evidence is against the Veteran's claim for service connection chronic fatigue syndrome; there is no doubt to be resolved; and service connection for chronic fatigue syndrome is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


II. Increased Evaluation Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. §38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  

A.  Left Eye Laceration

A review of the Veteran's service treatment records revealed that he received a cut requiring five sutures on the left side of his face by his eye in February 1971.  

A February 1996 VA eye examination revealed a 2 cm. scar just over the left zygomatic bone.  The report concluded with a diagnosis of facial scar not involving the orbit or orbital bones.

In June 1996, the RO issued a rating decision granting service connection at a noncompensable evaluation, effective March 26, 1996, for residuals of a left eye laceration.  

The Veteran filed his present claim seeking an increased evaluation for residuals of a left eye laceration in August 2003.  At the December 2005 hearing before the RO, the Veteran testified that he has pain in his left eye approximately once per month.  He denied having sought treatment for this condition.

During the pendency of this appeal, VA revised the criteria for diagnosing and evaluating the skin, effective August 30, 2002 and October 23, 2008.  See 67 Fed. Reg. 49596 (July 31, 2002); 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  With regard to the revisions made to the skin regulations effective October 23, 2008, the revised criteria apply to all applications for benefits received by VA on or after that date.  

As the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in his case.  The amendment allows for a Veteran to request a review of a scar disability under the revised criteria irrespective of whether the Veteran's disability has increased since the last review.  Id.  However, no such request was made.  Accordingly, the Veteran's residuals of a left eye laceration will not be considered under the revised criteria effective October 23, 2008.  

Prior to October 23, 2008, under Diagnostic Code 7800, disfigurement of the head, face, or neck with one characteristic of disfigurement warrants a 10 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrants a 30 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement warrants a 50 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement warrants an 80 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).

The eight characteristics of disfigurement are: scar five or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square cm.); underlying soft tissue missing in an area exceeding six square inches (39 square cm.); and skin indurated and inflexible in an area exceeding six square inches (39 square cm.).  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).  

The Veteran's residuals of a left eye laceration are manifested by a linear scar from surgical closure measuring 1.9 cm. by .2 cm., which is the same color, if not darker, with the same texture as the surrounding skin, and without tenderness, ulceration or adhesions.

As the medical evidence shows none of the eight disfiguring characteristics as defined in the Rating Schedule are present in this case, a compensable rating is not warranted for the residuals of a left eye laceration under the provisions of Diagnostic Code 7800.  The Board has also considered other relevant diagnostic codes, but as the scar is asymptomatic, a compensable evaluation for the Veteran's left eye scar under other diagnostic codes is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2008).  

As for the Veteran's complaints of pain in the left eye occurring approximately once a month, this is not shown to be related to his residuals of a left eye laceration.  While the Veteran is competent to report his having eye pain, he is not competent to determine the underlying cause of the pain.  A February 2007 VA treatment report noted the Veteran's complaints of stuffy nose, cough with production, and eye pain.  The report concluded with a diagnosis of sinusitis.  No complaints of eye pain, or examination findings of tenderness, were noted during the Veteran's June 2011 VA eye examination, or his January 2009 VA eye consultation report.  There is simply no competent evidence of intermittent eye pain arising as a residual of the Veteran's left eye laceration.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected residuals of an eye laceration, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected residuals of an eye laceration varied to such an extent that a compensable evaluation would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Consideration has been given regarding whether the schedular evaluation assigned is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation assigned is not inadequate.  The Veteran's residuals of a left eye laceration are evaluated pursuant to 38 C.F.R. § 4.118, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  The Veteran's residuals of a left eye laceration is manifested by a linear scar from surgical closure measuring 1.9 cm. by .2 cm., which is the same color, if not darker, with the same texture as the surrounding skin, and without tenderness, ulceration or adhesions.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's scar is contemplated by the current noncompensable rating.  Compensable ratings are provided for certain manifestations of the service-connected scar, but the medical evidence of record does not demonstrate that such manifestations were present in this case.  The criteria for the current noncompensable rating reasonably describes the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.

Accordingly, a compensable evaluation for the Veteran's service-connected residuals of a left eye laceration is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for a compensable evaluation for residuals of a left eye laceration, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.

B.  Diabetes Mellitus

The Veteran's service-connected diabetes mellitus, type II, has been assigned a 20 percent evaluation, effective August 28, 2003, pursuant to Diagnostic Code 7913.  See 38 C.F.R. § 4.119.

Diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, warrants a 20 percent disability rating.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Diabetes mellitus is rated 40 percent when requiring insulin, restricted diet, and regulation of activities.  Id.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  Id.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id. 

Compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a total evaluation.  Id. at Note (1).  Noncompensable complications are considered part of the diabetic process.  Id.  Also, medical evidence is required to show that occupational and recreational activities have been restricted.  Id.; Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

A review of the record indicates that diabetes mellitus, type II was diagnosed in 2003.  The Veteran was placed on a restricted diet at that time, and subsequently prescribed insulin to treat diabetes mellitus, type II, in August 2003.  This level of impairment is consistent with the 20 percent evaluation assigned during this time frame.  

A September 2004 private treatment report noted the diagnosis of diabetes mellitus, type II.  It also listed an impression of moderate chronic obstructive lung disease, and recommended that the Veteran regularly exercise.  During his February 2005 RO hearing, the Veteran denied having been prescribed any physical restrictions due to his diabetes mellitus, type II, by his care providers.

In June 2011, the Veteran underwent a VA examination for diabetes mellitus.  The report noted the Veteran's history of having been on a restricted diet, with increasing levels of insulin of the years.  Following a physical examination, the report concluded with a diagnosis insulin dependent diabetes mellitus which was poorly controlled.  No regulation of the Veteran's activities was indicated.  

The Veteran has not had a physician or other health care provider state that his diabetes mellitus requires regulation of his activities.  Regulation of activities is defined by VA as "avoidance of strenuous occupational and recreational activities" and is tied to control of blood sugar, not to physical capacity.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Strenuous activity can lead to fluctuation of blood sugar levels and trigger episodes of ketoacidosis or hypoglycemia.  While the Veteran is shown to have been hospitalized for hyperglycemia in August 2003, this was during the onset of his diabetes mellitus, and subsequent treatment revealed no further incidents.  As the Veteran does not have to regulate his activities due to his service-connected diabetes mellitus, the evidence does not support an initial 40 percent evaluation for the disability.  

As noted above, complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Id. at Note (1).  During the course of this appeal, the RO issued a March 2007 rating decision which granted service connection, effective August 28, 2003, for left upper extremity peripheral neuropathy, associated with diabetes mellitus, type II, evaluated as 20 percent disabling; right upper extremity peripheral neuropathy with carpal tunnel syndrome, associated with diabetes mellitus, type II, evaluated as 20 percent disabling; left lower extremity peripheral neuropathy involving the posterior tibial nerve, associated with diabetes mellitus, type II, evaluated as 10 percent disabling; right lower extremity peripheral neuropathy involving the posterior tibial nerve, associated with diabetes mellitus, type II, evaluated as 10 percent disabling; left lower extremity peripheral neuropathy involving the peroneal nerve, associated with diabetes mellitus, type II, assigned a noncompensable evaluation; right lower extremity peripheral neuropathy involving the peroneal nerve, associated with diabetes mellitus, type II, assigned a noncompensable evaluation; and erectile dysfunction, associated with diabetes mellitus, type II, assigned a noncompensable evaluation.  Special monthly compensation based on loss of use of a creative organ, has been granted, effective from August 17, 2006.  The Veteran did not subsequently express disagreement with the initial evaluations assigned for these conditions.  Hence, these evaluations are not before the Board in this appeal.

Finally, there is no evidence of diabetic retinopathy shown.  This finding was reached in a VA examination for diabetes mellitus in January 2004, an April 2005 VA eye examination, and a January 2009 VA eye consultation report.

The schedular evaluation assigned is not inadequate.  The Veteran's diabetes mellitus, type II, is evaluated pursuant to 38 C.F.R. § 4.119, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology of this disorder.  The Veteran's service-connected diabetes mellitus, type II, has required treatment with insulin and a restricted diet, without any regulation of activities.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's service-connected diabetes mellitus, type II, is contemplated by the current 20 percent disability rating.  Ratings in excess thereof are provided for certain manifestations of the service-connected diabetes mellitus, type II, but the medical evidence of record does not demonstrate that such manifestations are present in this case.  The criteria for the current 20 percent disability rating reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected diabetes mellitus, type II, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected diabetes mellitus, type II, varied to such an extent that a rating greater or lesser than 20 percent would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.

III.  Entitlement To A Total Disability Rating 
Based On Individual Unemployability

Entitlement to a total disability rating based on individual unemployability (TDIU) is warranted when a Veteran's service-connected disability or disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In determining whether a veteran is entitled to TDIU, consideration may be given to a Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  

TDIU may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Disabilities resulting for a common etiology will be considered as one disability for purposes of meeting the schedular percentage requirements.  38 C.F.R. § 4.16.  The Veteran's service-connected disabilities include posttraumatic stress disorder, evaluated as 30 percent disabling; diabetes mellitus, type II, evaluated as 20 percent disabling; left upper extremity peripheral neuropathy, associated with diabetes mellitus, type II, evaluated as 20 percent disabling; right upper extremity peripheral neuropathy with carpal tunnel syndrome, associated with diabetes mellitus, type II, evaluated as 20 percent disabling; left lower extremity peripheral neuropathy involving the posterior tibial nerve, associated with diabetes mellitus, type II, evaluated as 10 percent disabling; right lower extremity peripheral neuropathy involving the posterior tibial nerve, associated with diabetes mellitus, type II, evaluated as 10 percent disabling; left lower extremity peripheral neuropathy involving the peroneal nerve, associated with diabetes mellitus, type II, assigned a noncompensable evaluation; right lower extremity peripheral neuropathy involving the peroneal nerve, associated with diabetes mellitus, type II, assigned a noncompensable evaluation; and erectile dysfunction, associated with diabetes mellitus, type II, assigned a noncompensable evaluation.  The combined rating of the service-connected disorders is 70 percent.  The Veteran has also been granted entitlement to special monthly compensation due to the loss of use of creative organ.  Accordingly, the Veteran's service-connected disabilities meet the schedular percentage requirements.  

The evidence of record also indicates that the Veteran has not worked since August 2003.  A December 2006 decision by the Social Security Administration noted that the Veteran had not engaged in substantial gainful activity since August 14, 2003.  On his claim for TDIU, filed in January 2005, the Veteran reported that he last worked full time in August 2003.  A March 2005 response from the Veteran's former employer noted that the Veteran was placed on long-term disability on August 15, 2003.

In a June 2007 VA examination for PTSD, the VA examiner opined that the Veteran's severe PTSD symptoms, including auditory and visual hallucinations and risk of harm to himself and others, made it "as likely as not" that the Veteran was unable to obtain or sustain gainful employment.  In October 2007, the RO issued a rating decision which found the Veteran not competent to handle disbursement of funds.  A November 2005 private treatment letter noted the private physician's opinion that the Veteran was permanently disabled secondary to his severe neuropathic pain and fatigue related to his PTSD, diabetes and chronic obstructive pulmonary disorder.  An April 2005 VA examination for diabetes mellitus concluded with the examiner's opinion that the Veteran has a number of physical and psychiatric ailments, which would preclude him from gainful employment.  

In contrast, the VA examiner that conducted the Veteran's June 2011 VA general physical examination opined that it was "less likely as not" that the Veteran met the criteria to be considered solely and medically unable to seek and maintain gainful employment.  In reaching this conclusion, the VA examiner indicated that the Veteran "should be" able to perform sedentary and light duty skilled and unskilled work.  However, the VA examiner rendering this opinion listed the conditions considered in making this determination, and the list did not include the Veteran's service-connected PTSD.  In similar fashion, a VA examiner in June 2007 opined that the Veteran's physical disabilities alone did not prevent him from performing a sedentary occupation but did not consider the impact of the Veteran's service-connected PTSD.  Accordingly, as the June 2011 VA examiner did not consider all the Veteran's service-connected disorders in rendering the opinion, this opinion is not probative.

Accordingly, after a review of the evidence of record, to include the Veteran's statements, the Board finds that the Veteran's service-connected disorders 
prevent him from obtaining or retaining substantially gainful employment, and TDIU is warranted.


ORDER

Service connection for chronic fatigue syndrome, to include as due to inservice exposure to herbicides, is denied.

A compensable evaluation for residuals of a left eye laceration is denied.

An initial evaluation in excess of 20 percent for diabetes mellitus, type II, is denied.

TDIU is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


